Citation Nr: 0508179	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an increased rating for rheumatoid arthritis 
of multiple joints, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from August 1960 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The veteran has also been diagnosed with degenerative 
arthritis of the left wrist, gouty arthritis, and/or 
nonspecific arthritis.  Service connection has not been 
established for this pathology.  To establish service 
connection for this pathology an initial claim should be 
filed at the RO.


REMAND

An August 1967 rating decision granted service connection for 
rheumatoid arthritis of multiple joints, and assigned a 
combined 20 percent rating under 38 C.F.R. § 4.71a, Code 
5002. The veteran filed a claim for an increased rating in 
July 1998. In a September 1999 rating action, the RO 
continued the 20 percent evaluation.

On most recent June 2004 VA examination, the examiner noted 
that there was no acute rheumatoid arthritis. Later, the 
examiner opined that "it is at least as likely as not that 
the veteran has a progression of rheumatoid arthritis with 
repeated exacerbations involving the left wrist and left 
knee. The examiner also noted that the veteran's gouty 
arthritis was the main problem in the left wrist, and that 
the veteran also had degenerative arthritis of the left 
wrist. However, the examiner did not distinguish symptoms 
attributable to the service-connected rheumatoid arthritis 
from those attributable to non service-connected arthritis 
conditions. 

On prior VA examination in September 1998, it was noted that 
rheumatoid arthritis was in remission, and that there was no 
clinical evidence of rheumatoid or gouty arthritis. On a 
November 2002 examination, the VA examiner noted left wrist 
symptomatology, and that x-rays showed osteoarthritis which 
could be degenerative arthritis or old trauma. The examiner 
also indicated that the veteran had been followed by a VA 
rheumatologist, and that the veteran was suffering from gout 
and/or non-specific arthritis, and not from rheumatoid 
arthritis, which was in remission. 

Given the conflicting opinions as to the progression and 
manifestations of the service-connected rheumatoid arthritis, 
the Board requires a medical opinion as to the presence of 
clinical manifestations of rheumatoid arthritis, and 
identification of which symptoms or exacerbations, if any, 
are attributable to the service-connected rheumatoid 
arthritis.

Additionally, in the June 2004 VA examination, the examiner 
recommended that blood RH Factor, uric acid levels, and x-
rays of the bilateral wrist and left knee be performed. These 
reports, if the studies were conducted, are not in the claims 
folders, and should be obtained.

In light of these circumstances, this appeal is REMANDED to 
the RO (via the Appeals Management Center in Washington, 
D.C.) for the following actions: 

1.  The RO should obtain all 
outstanding records including any 
outstanding test results for RH 
Factor and x-ray reports, if 
conducted, as recommended in June 
2004 VA examination. If not yet 
completed, such testing should be 
performed to the extent still in 
order as determined by medical 
professionals as part of paragraph 3 
below.  The reports associated with 
the claims folder if previously 
conducted.

2.  The veteran and his 
representative should be informed if 
the RO is unsuccessful in obtaining 
any pertinent evidence, and be 
requested to provide the outstanding 
evidence.

3.  The claims folder should then be 
returned to the appropriate VA 
Medical Center for an addendum and 
medical opinion to the June 2004 VA 
examination. The addendum should be 
prepared by the original examiner, 
or, if he/she is unavailable, a 
suitable substitute. 

(a)  The examiner should specify 
whether activity or progression of 
rheumatoid arthritis is present. The 
examiner should also distinguish the 
symptoms attributable to the 
service-connected rheumatoid 
arthritis from those of gout or 
other arthritis conditions, and note 
the occasions on which such 
exacerbations were present during 
the period of the appeal. If 
impossible to distinguish or 
separate out the manifestations of 
rheumatoid arthritis from the other 
types of arthritis diagnosed, the 
examiner should so state.  To the 
extent possible, symptoms and 
findings of service and non-service 
connected pathology should be 
dissociated, to the extent possible.  
Joints affected by rheumatoid 
arthritis should be identified, and 
where active limitation of motion is 
found, that should be set out.

(b)  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
opinion, and the examiner should 
acknowledge such review in the 
examination report. If necessary, 
the veteran may be re-examined. The 
rationale for all opinions expressed 
must be provided.

4.  The RO should ensure that all 
development has been conducted and 
completed in full. If any 
development is incomplete, 
appropriate corrective action is to 
be implemented.

5.  Then, the RO should readjudicate 
the claim based upon a de novo 
review of all pertinent evidence and 
consideration of all applicable 
criteria. If the benefit sought on 
appeal is not granted to the 
veteran's satisfaction, the case 
should be returned to the Board, 
following completion of the usual 
appellate procedures.

By this remand the Board intimates no opinion as to any final 
outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




